NUMBER 13-07-00647-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

In Re: Service Corporation International and 
SCI Texas Funeral Services, Inc.
  

On Petition for Writ of Mandamus 
 

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Vela
Memorandum Opinion Per Curiam (1)

 Relators, Service Corporation International and SCI Texas Funeral Services, Inc.
d/b/a Mont Meta Memorial Park, have filed a petition for writ of mandamus by which they
request this Court to direct respondent, the Honorable Abel Limas, presiding judge of the
404th Judicial District Court of Cameron County, Texas, to vacate a discovery order signed
on September 26, 2007 and to enter a final judgment. 
	The Court, having examined and fully considered the petition for writ of mandamus
and the response, is of the opinion that relators have not shown themselves entitled to the
relief sought and the petition for writ of mandamus should be denied. See Tex. R. App. P.
52.8(a). Accordingly, the petition for writ of mandamus is DENIED. 
 
							Per Curiam

Memorandum Opinion delivered and filed
on the 28th day of November, 2007.

1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).